Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11314903. Although the claims at issue are not identical, they are not patentably distinct from each other.
The table below illustrates the claim 1 limitations of the instance application vs the claim 1 limitations of the US patent:
Instance Application
US Patent No. 11314903
1) A method of managing proxy objects within CAD models comprising:

uploading objects to a computer device having a memory coupled to an accessible secure database in which the objects are stored, the objects including proxy objects and HD objects matched by meta data attached thereto;




placing at least one the proxy objects in a scene of a 3D CAD model;

selecting one or more HD objects to replace the proxy object in the scene of the 3D CAD model;

displaying photo realistic rendered images of the scene at specific times, wherein the proxy object in the scene of the 3D CAD model has been swapped with the selected one or more HD objects within the scene; 













and placing, by an application executing on the computer device, a selected 3D specification icon within the 3D CAD model for a user to access via a browser or a mobile app.
1) A method of managing proxy objects within CAD Models comprising the steps of: 

uploading Objects to a computer device having a memory coupled to an accessible secure database; attaching meta data to a 3D CAD Model and to each Object stored in said secure database; matching a Proxy Object by an application executing on the computer device to at least one or more said Objects using a product category hierarchy; locating at least one said Proxy Object from said secure database;
 placing said at least one Proxy Object in said 3D CAD Model; 

selecting HD Objects to replace selected Proxy Objects on a scene;


 displaying a photo realistic rendered image of said scene wherein Proxy Objects have been swapped with selected HD Objects within said scene; 

capturing bi-directional data by identifying 2D coordinates of a location by an application executing on the computer device; entering additional data to said location through said viewer and adding said additional data into said secure database; translating said 2D coordinates into 3D coordinates by an application executing on a computer device outside of the 3D CAD model and adding said additional data into the 3D Model at the corresponding 2D Coordinates of said location; 

and displaying photo realistic rendered images of multiple scenes with HD Objects, placing selected 3D Specification icon by an application executing on the computer device within said 3D CAD Model and 3D Specifications for Users to access via a browser or a mobile app


Hence, the only difference between the instance application and the US patent is the obvious additional limitation of displaying an object at a specific time which is obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as displaying objects in real time or a delayed time is well known to one of ordinary skill in the art and is does not patentably distinguish the instance application with the U.S Patent.
Claims 2-20 are similarly rejected.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10430997. Although the claims at issue are not identical, they are not patentably distinct from each other.
Similarly Claims 1-20 are rejected for at least the reasons above for claiming limitations that are not patentably distinct from the issued US Patent.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10198863. Although the claims at issue are not identical, they are not patentably distinct from each other.
Similarly Claims 1-20 are rejected for at least the reasons above for claiming limitations that are not patentably distinct from the issued U.S. Patent.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent App. 16585048. Although the claims at issue are not identical, they are not patentably distinct from each other.
Similarly Claims 1-20 are rejected for at least the reasons above for claiming limitations that are not patentably distinct from the issued US patent.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10878138. Although the claims at issue are not identical, they are not patentably distinct from each other.
Similarly Claims 1-20 are rejected for at least the reasons above for claiming limitations that are not patentably distinct from the issued US patent.

Allowable Subject Matter
Claims 1-20 are rejected, but would be allowable in view of a properly filed terminal disclaimer to overcome the double patenting rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Hoang whose telephone number is (571)270-1346. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER HOANG/Primary Examiner, Art Unit 2616